Exhibit 99.1 Attention Business Editors: Notice: CIBC to withdraw certain MERITS Notes from Listing on NYSE Alternext US TORONTO, Oct. 31 /CNW/ - CIBC (CM: TSX; NYSE) today announced that it has notified the NYSE Alternext US LLC (the "Exchange") of its intention to voluntarily withdraw the following Equity Linked Notes (the "Notes") from listing on the Exchange due to the small number of holders of record of the Notes and low secondary trading volume. << Exchange Note Symbol Maturity Date CUSIP MERITS No.27 - Equity Target Redemption Premium Yield Generator MRS.Y April 1, 2013 13605FBD9 Note Linked to a Basket of 10 Large-Cap U.S. Stocks MERITS No.25 - Equity Target Redemption Premium Yield Generator MRS.X December 26, 13605FBB3 Note Linked to a Basket of 10 2012 Large-Cap U.S. Stocks MERITS No.22 - Premium Yield Generator Note Linked to a Basket MRS.V August 31, 13605FAX6 of 10 Large-Cap U.S. Stocks 2011 MERITS No.21 - Principal Protected "Performance Allocation" Note MRS.U July 29, 2010 13605FAW8 Linked to a Global Basket MERITS No.20 - Premium Yield Generator Note Linked to a Basket MRS.T June 30, 2011 13605FAV0 of 10 Large-Cap U.S. Stocks MERITS No.19 - Principal Protected Note Linked to the S&P 500 Index MRS.S June 15, 2010 13605FAU2 MERITS No.18 - Yield Generator Note No.4 Linked to a Basket of 10 MRS.R May 13, 2010 13605FAT5 Large-Cap U.S. Stocks MERITS No.17 - Principal Protected Note Linked to the DJIA - 2% MRS.Q April 29, 2010 13605FAS7 Annual Coupon MERITS No.16 - Yield Generator Note No.3 Linked to a Diversified MRS.P March 31, 2011 13605FAR9 Basket of Ten Stocks MERITS No.14 - Yield Generator Note No.2 Linked to a Basket of 10 MRS.N February 14, 13605FAP3 Large-Cap U.S. Stocks 2011 MERITS No.13 - Principal Protected MRS.M December 31, 13605FAN8 Note Linked to the S&P 500 Index 2008 MERITS No.12 - Yield Generator Note No.1 Linked to a Basket of MRS.L December 22, 13605FAM0 10 Large-Cap U.S. Stocks 2010 MERITS No.11 - Principal Protected MRS.K January 30, 13605FAL2 Note Linked to the DJIA 2009 MERITS No.10 - Principal Protected Note Linked to the S&P 500 Index MRS.J March 31, 2009 13605FAK4 MERITS No.9 - Principal Protected MRS.I August 31, 13605FAJ7 Note Linked to the DJIA 2011 MERITS No.8 - Principal Protected Note Linked to the NASDAQ-100 MRS.H August 1, 13605FAH1 Index 2011 MERITS No.7 - Principal Protected "Optimizer" Note Linked to a MRS.G June 30, 2009 13605FAG3 Basket of 10 U.S. Stocks MERITS No.6 - Principal Protected Note Linked to the S&P 500 Index MRS.F June 30, 2011 13605FAF5 MERITS No.5 - Principal Protected "Optimizer" Note Linked to a MRS.E April 30, 2009 13605FAE8 Basket of 10 U.S. Stocks MERITS No.4 - Principal Protected "Optimizer" Note Linked to a MRS.D March 31, 2009 13605FAD0 Basket of 10 U.S. Stocks MERITS No.3 - Principal Protected "Optimizer" Note Linked to a MRS.C March 5, 2009 13605FAC2 Basket of 10 U.S. Stocks MERITS No.2 - Principal Protected "Optimizer" Note Linked to a MRS.B January 30, 13605FAB4 Basket of 10 U.S. Stocks 2009 MERITS No.1 - Principal Protected "Callable" Note Linked to the S&P MRS.A July 30, 2010 13605FAA6 500 Index >> CIBC expects the delisting to become effective on November 20, 2008. Delisting the Notes will not affect their terms. After the delisting, holders of the Notes will continue to receive any interest and principal payments through the trustee, Wilmington Trust Company. The Notes will not be listed on another national securities exchange. CIBC's common shares will continue to be listed on the Toronto Stock Exchange and the New York Stock Exchange and CIBC will continue to remain subject to the ongoing reporting requirements of Canadian securities regulators and of the U.S. Securities Exchange Act of 1934, as amended, after the delisting of the Notes. %SEDAR: 00002543E %CIK: 0001045520 For further information: John Ferren, Vice President, Investor Relations at (416) 980-2088 or Mary Lou Frazer, Senior Director, Investor & Financial
